
	
		II
		112th CONGRESS
		2d Session
		S. 3200
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2012
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require the Small Business Administration to submit a
		  regular National Small Business Climate Index to Congress to assess how
		  policies provide incentives or impediments to small business
		  development.
	
	
		1.National Small Business
			 Climate IndexTitle II of
			 Public Law 94–305 (15 U.S.C. 634a et seq.) is amended by adding at the end the
			 following:
			
				209.National Small
				Business Climate Index
					(a)Periodic
				reportsSubject to the availability of appropriations, not later
				than 2 years after the date of the enactment of this section and not less
				frequently than once every 735 days thereafter, the Chief Counsel for Advocacy,
				in coordination with the regional advocates of the Small Business
				Administration, shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report that—
						(1)ranks each of the
				States of the United States, the District of Columbia, and each of the
				territories of the United States according to how well the regulations and
				policies of the States, the District, and the territories create optimal
				environments for the creation and development of small business concerns;
				and
						(2)ranks each of the
				50 largest metropolitan statistical areas of the United States (as defined by
				the Director of the Office of Management and Budget) according to how well the
				regulations and policies of such areas create optimal environments for the
				creation and development of small business concerns.
						(b)DesignationEach
				report required by subsection (a) shall be known as the National Small
				Business Climate Index for the period covered by the report.
					(c)FactorsEach
				report submitted under subsection (a) shall, for each applicable State,
				territory, and metropolitan statistical area and the District of Columbia,
				assess how policies provide incentives or impediments to small business
				development by considering the following:
						(1)The conduciveness
				of State and local regulations and policies to small business formation and
				small business growth.
						(2)The accessibility
				and availability of credit and other forms of financing.
						(3)The availability
				of Federal, State, and local contracting opportunities for small business
				concerns.
						(4)Whether
				entrepreneurs are able to start small business concerns in a timely
				manner.
						(5)The difficulty of
				obtaining permits necessary to establish or expand small business
				concerns.
						(6)The accessibility
				and price of utilities.
						(7)The availability
				and price of real estate.
						(8)The rates and
				structure of taxes and fees.
						(9)Such other
				factors as the Chief Counsel for Advocacy considers appropriate.
						(d)Progress
				report
						(1)In
				generalNot later than 1 year after the date of the enactment of
				this section, the Chief Counsel for Advocacy shall submit to the committees
				described in subsection (a) a report on the progress of the Chief Counsel for
				Advocacy in preparing the first report required by such subsection.
						(2)ContentsThe
				report required by paragraph (1) shall include the following:
							(A)A description of
				the progress the Chief Counsel for Advocacy has made in preparing the first
				report required by subsection (a).
							(B)A description of
				the best practices, models, or other reports the Chief Counsel for Advocacy is
				using, if any, to prepare the first report required by subsection
				(a).
							.
		
